Citation Nr: 1642096	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  09-04 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected right and left knee disabilities and/or bilateral pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In December 2010, May 2012, March 2014, October 2014, and February 2016, the Board remanded the case for further development.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim decided herein and no further action is needed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  


FINDING OF FACT

A low back disorder is not shown to be casually or etiologically related to any disease, injury or incident in service; did not manifest within one year of the Veteran's separation from service; and was not caused or aggravated by his service-connected right and left knee disabilities or his bilateral pes planus.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder, to include as secondary to the service-connected right and left knee disabilities and bilateral pes planus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 
38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied, in part, by an August 2007 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the Board acknowledges that the Veteran was not provided with VCAA notice specific to the secondary aspect of his service connection claim.   

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.  

In the instant case, neither the Veteran nor his representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the defective notice provided to the Veteran resulted in prejudicial error. 

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders, 487 F.3d at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id. 

In this case, a reasonable person could have been expected to understand what was needed to support the Veteran's claim based on notice that was provided to him during the course of the appeal.  Specifically, in the November 2012 supplemental statement of the case, the Veteran was advised that service connection may be established on a secondary basis for disabilities that are proximately due to or the result of a service-connected disease or injury.  Additionally, in the May 2016 supplemental statement of the case, he was provided with the provisions of 38 C.F.R. § 3.310, the regulation governing secondary service connection.  Furthermore, such supplemental statement of the cases, as well as the June 2014 and March 2015 supplemental statements of the case advised the Veteran that his claim for service connection for a low back disorder was denied on a secondary basis as the evidence did not show that such was caused or aggravated by a service-connected disability, to include his bilateral knee disabilities and bilateral pes planus.

Moreover, the Board finds that the Veteran had actual knowledge of what was necessary to substantiate his claim of entitlement to service connection for a low back disorder on a secondary basis.  In this regard, he has submitted several statements stating that his low back disorder is related to his right and left knee disabilities and/or his bilateral pes planus.  Furthermore, in the September 2016 Informal Hearing Presentation, the Veteran's representative argued on the Veteran's behalf that his low back disorder was caused or aggravated by his right and left knee disorders and bilateral pes planus.

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the secondary aspect of his claim did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a)  and 38 C.F.R. 
§ 3.159(b)(1). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs) and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided VA examinations in June 2012, May 2014, and March 2015, and an addendum opinion was obtained in March 2016.  The Board finds that the March 2016 opinion is adequate to decide the issue as it is predicated on a review of the record, to include the Veteran's STRs, post-service medical records to include prior examination reports, and the Veteran's statements and other lay statements of record.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Furthermore, the Board finds there has been substantial compliance with the Board's December 2010, May 2012, March 2014, October 2014, and February 2016 remand directives and no further action in this regard is necessary.  See D'Aries, supra.
 
In this regard, the Board remanded the claim in December 2010 and May 2012 because the issue of entitlement to service connection for a low back disorder could not be decided until the issues of entitlement to service connection for right and left knee disabilities and bilateral pes planus were resolved.  In May 2012, the Board granted the Veteran's claim for service connection for bilateral pes planus and, in March 2014, the Board granted the Veteran's claim for service connection for right and left knee disorders.  

In March 2014, because no medical opinion as to secondary service connection of the low back disorder had yet been obtained, the Board remanded for a VA examination with an etiological opinion by a physician.  Additionally, the Board directed that any outstanding pertinent VA treatment records be obtained and that the Veteran be provided an opportunity to submit or authorize VA to obtain any outstanding private treatment records.  Thereafter, in an April 2014 letter, the Veteran was requested to submit or authorize VA to obtain any private treatment records referable to his low back disorder; however, he did not respond to such letter.  The AOJ also obtained additional VA treatment records and the Veteran was afforded a VA examination in May 2014 that addressed the nature and etiology of his low back disorder; however, such was performed by a physician's assistant.  Therefore, in October 2014, the Board remanded the claim for another VA examination to be conducted by a physician.  Such examination was performed in  March 2015.  However, as such opinion was confusing and did not address direct service connection, the Board again remanded the matter in February 2016 for an addendum opinion.  Such opinion was obtained in March 2016 and, as discussed previously, it is adequate to decide the instant claim. Therefore, the Board finds that the AOJ has substantially complied with the Board's prior remand directives such that no further action is necessary in this regard.  See D'Aries, supra; Dyment, supra.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims that his low back disorder is related to his military service or, in the alternative, due to his service-connected right and left knee disabilities and bilateral pes planus.  In this regard, the Veteran currently has a low back disorder, diagnosed as spinal stenosis and degenerative disc disease and arthritis of the spine during the March 2015 examination.  Additionally, upon a review of the record, the March 2016 VA examiner found that the Veteran's low back disorder was most appropriate characterized as residuals status post L5-Sl hemilaminectomy with foraminotomy for lateral recess stenosis in July 2002  with moderately advanced degenerative changes in all levels consistent with patient's age per a June 2012 X-ray report.

The Veteran's STRs do not reveal any complaints, treatment, or diagnosis referable to a low back disorder during service.  In fact, the earliest medical diagnosis of a low back disorder in the claims file is a July 2002 diagnosis for lateral recess stenosis.  However, at his March 2015 VA examination, the Veteran reported back and hip pain in service which was not significant enough to warrant seeking treatment at that time.  Furthermore, service connection is currently in effect for right knee degenerative joint disease and lateral instability, left knee degenerative joint disease, and bilateral pes planus.  

Thus, the remaining inquiry is whether the Veteran's currently diagnosed low back disorder is related to his military service or was caused or aggravated by his service-connected disabilities.  Upon review of the record, the Board finds the preponderance of the evidence is against the claim.

First, the May 2014 VA examiner opined that it was less likely than not the Veteran's current low back disorder was caused by or aggravated by his service-connected right and left knee disabilities or bilateral pes planus.  The May 2014 VA examiner based his opinion on the fact that the Veteran had no complaints of back problems until approximately 2000.  In this regard, he noted that the Veteran required surgery in 2001 for a herniated disk and, since such time, he has had progressive chronic back pain.  Additionally, he had two post-service motor vehicle accidents and, after one, complained of back pain and was diagnosed with a strain.  Furthermore, the examiner noted that the record did not show significant back complaints prior to the 2000 evaluation and subsequent surgery.  With regard to the Veteran's pes planus, he indicated that the Veteran always had flat feet since birth, but did not have complaints of back pain until 2000, decades after his military service ended.  The examiner also noted that the imagining showed that the Veteran's degenerative disc disease was moderately advanced, considered to be consistent with his age, and spinal stenosis, which was also consistent with age.  Furthermore, the Veteran's prior back surgery can also lead to progressive arthritis.  The examiner further concluded that stenosis is not caused by pes planus.

The May 2014 VA examiner further stated that he could not determine a baseline level of severity of the Veteran's low back disorder prior to aggravation by a service-connected disability.  In support of such determination, he indicated that the Veteran did not have reports of back pain until 2000 and, if he had a gait abnormality significant to cause arthritis in his spine, it was very likely that such would have manifested well before his complaints of back pain began.

As such opinion was rendered by a physician's assistant, rather than a physician as directed in the Board's March 2014 remand, the Board remanded the claim for another examination and opinion in October 2014.  

In March 2015, the Veteran underwent such VA examination that was conducted by a physician.  During the examination, the Veteran reported back and hip pain in service which was not significant enough to warrant seeking treatment at that time.  His back and hip pain persisted, although relatively less intensely, for many years from 1973 to 1992 when the back pain increased and then became severe in 1999.  Although the Veteran was involved in a motor vehicle accident in November 2001, he stated that the accident did not increase his back pain.  In July 2002, the Veteran underwent laminectomy which provided temporary relief.  Another motor vehicle accident in November 2004 resulted in a significant increase to his back pain.  The examiner noted that there are "no records documenting the baseline condition of his back complaints prior to 2002."  Finally, physical examination noted the presence of arthritis in the Veteran's lower back, which was diagnosed in 2012.

Upon interview and examination of the Veteran, the examiner found that the Veteran suffered from chronic somatic dysfunctions of his feet, knees, back, and hips which were determined to be inextricably intertwined with the oldest being the Veteran's hips.  The examiner stated that the Veteran's combination of somatic dysfunctions was unusual, that his pes planus was mild to moderate and not symptomatic enough to cause his back condition, and that his knee conditions were as likely as not due to his hip strains.  Ultimately, the examiner concluded that he could not render an opinion as to whether the Veteran's service-connected bilateral pes planus and bilateral knee disabilities caused or aggravated his low back disorder without resorting to mere speculation due to the "unusual combination of strains" and "absence of data and medical records to establish a baseline level for his back disability."

However, as the March 2015 opinion was confusing and did not address direct service connection, the Board again remanded the matter in February 2016 for an addendum opinion.  

As such, in March 2016, a new VA examiner, who is a physician, reviewed the entirety of the record, as evidenced by her thorough recitation of the facts of the case, and offered opines responsive to the Board's inquiries.  Specifically, she opined that it is less likely than not that the Veteran's current low back disorder had its onset in, or was otherwise related to, his active duty service.  In reaching her conclusion, the examiner found that there was no objective evidence to support such a claim.  Specifically, she noted that a review of the evidence shows that the Veteran did not make complaint of, seek care for, was not diagnosed with, and was not treated for any low back condition until several years (i.e., decades) following his discharge from active duty service.  Rather, the earliest record of treatment for a low back condition was the operative report for the Veteran's L5-S1 hemilaminectomy with foraminotomy in 2002.  

The examiner further opined that is less likely than not that the Veteran manifested arthritis of the low back within one year of his service discharge in April 1973 (i.e., by April 1974).  In support of such opinion, she noted that the record was silent for imaging for the Veteran's low back until 2002.  Rather, at the time of his L5-S1 hemilaminectomy with foraminotomy in July 2002, imaging of the lumbar spine revealed "vertebral body heights and remaining disc spaces appear unremarkable."  Additionally, imaging of the lumbar spine in June 2012 revealed "moderately advanced degenerative changes in all levels consistent with patient's age."

The examiner also opined that it was less likely than not that the Veteran's low back disorder was caused or aggravated by his service-connected disabilities.  In reaching such conclusion, she found that, despite the Veteran's assertions to the contrary, there was no objective evidence to support such a claim.  In this regard, she noted, per a review of medical literature, the conditions, pes planus and bilateral knee disabilities, do not contribute to the development of lateral recess stenosis at the lumbar spine.  Rather, the Veteran required L5-Sl hemilaminectomy with foraminotomy for lumbar spinal stenosis as "lateral recess stenosis" at the lumbar spine in July 2002.  The examiner noted that there is therefore no objective evidence to support a claim that the Veteran's need for a L5-Sl hemilaminectomy with foraminotomy was caused by his service-connected pes planus and bilateral knee disabilities.  Rather, the Veteran's current low back disorder is an expected outcome (i.e., natural progression) given his L5-Sl hemilaminectomy with foraminotomy for lumbar spinal stenosis and his advanced age (i.e., age greater than 60).  Further, in 2004, the Veteran was involved in a motor vehicle accident with documentation of increased back pain following the accident.  Specifically, per medical record dated in November 2004, "[h]e reports that since the accident he has had severe pain in bilateral lumbar paravertebral muscles that fluctuates between the left and the right side."  The examiner further cited medical literature that noted that "[l]umbar spinal stenosis (LSS) refers to an anatomic condition that includes narrowing of the intraspinal (central) canal, lateral recess, and/or neural foramina. Spondylosis, or degenerative arthritis affecting the spine, is the most common cause of LSS and typically affects individuals over the age of 60 years."

The Board accords great probative weight to the March 2016 VA opinion as it is predicated on a review of the record, to include the Veteran's STRs, post-service medical records to include prior examination reports, and the Veteran's statements and other lay statements of record.  The opinion also proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no medical opinion to the contrary.

Consideration has been given to the Veteran and his wife's assertions that his low back disorder is related to his military service, or was caused or aggravated by his service-connected right and left knee disabilities and/or his bilateral pes planus.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issue in this case, an opinion as to the etiology of a low back disorder, to include the relationship between any instance of service or a service-connected disability, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (laypersons are competent to describe symptoms which support a later diagnosis).  The Veteran's diagnosed back disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations, x-ray findings, and other specific findings are needed to properly assess and diagnose such a low back disorder.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In the instant case, there is no indication that the Veteran or his wife are competent to address the nature or etiology of his low back disorder as they have not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Specifically, nothing in the record demonstrates that either the Veteran or his wife have received any special training or acquired any medical expertise in evaluating joint disorders.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  

In addition, the Board has considered the Veteran's report that he first experienced low back pain in service and that he is competent to report symptoms, such as pain.  However, an opinion relating those symptoms to his current low back disorder falls outside the realm of the common knowledge of a lay person and requires specialized training or medical expertise.  King, supra; Jandreau, supra.  Accordingly, the lay evidence of record does not constitute competent evidence as to the nexus element and is of less probative value than the March 2016 VA examiner's opinion.

Therefore, the Board finds that the most probative evidence of record indicates that the Veteran's low back disorder is not casually or etiologically related to any disease, injury or incident in service; did not manifest within one year of his separation from service; and was not caused or aggravated by his service-connected right and left knee disabilities or his bilateral pes planus.

Consequently, the Board finds that service connection for a low back disorder, to include as secondary to the Veteran's service-connected right and left knee disabilities and/or bilateral pes planus, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder.  As such, that doctrine is not applicable in the instant appeal, and such must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a low back disorder, to include as secondary to service-connected right and left knee disabilities and/or bilateral pes planus, is denied.



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


